Citation Nr: 0822275	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.

This matter was previously before the Board in February 2007 
and was remanded for further development.  Additionally, the 
Board notes that the veteran's original claims file is not 
available, and that many documents contained therein are 
missing, including the veteran's service medical records and 
documents related to the prior, initial adjudication of his 
claim for service connection of PTSD.  However, wherever 
possible, copies of previous decisions by the RO and Board, 
as well as copies of documents submitted by the veteran 
and/or his representative, were associated with the current, 
"rebuilt" claims file.  It is noted that when this issue was 
before the Board in February 2007 it was characterized as 
"whether new and material evidence" had been received to 
reopen a claim of service connection for PTSD.  However, 
without all of the pertinent documents in the claims file, 
the Board cannot ascertain the date of, or the reason(s) for, 
the last final denial.  As such, the Board finds that it is 
most favorable to the veteran to review the claim de novo 
(without consideration of new and material evidence).  The 
Board has accordingly characterized the issue as listed on 
the title page of this decision. 


FINDINGS OF FACT

1.  The record does not contain objective evidence which 
corroborates that the veteran engaged in combat with the 
enemy during military service.

2.  The record does not contain competent evidence of record 
which establishes the occurrence of an in-service stressor or 
that the veteran has a diagnosis of PTSD in accordance with 
the DSM-IV (American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994)).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claim by means of 
June 2002, May 2003, February 2004, February 2005, and 
February 2007 letters from VA to the veteran.  These letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
Additionally, the February 2007 letter informed the veteran 
as to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in February 
2008.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical personnel and reports of post-
service private and VA treatment and examination.  The Board 
notes that the veteran's service medical records are not of 
record.  See NPRC response, with completion date in June 2003 
(noting that the veteran's medical records were sent to the 
RO on June 18, 1986 and that no additional records were 
available).  Additionally, the claims file contains the 
veteran's statements in support of his claim, to include 
testimony at Travel Board and local RO hearings.  The Board 
has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran experienced 
his stressor events, i.e., "suffered an event, injury or 
disease in service," is his own lay statements, as will be 
discussed below.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  One reason the claim fails, as 
discussed below, is for not satisfying the combat presumption 
and lack of credible supporting evidence that the stressor 
occurred.  There is no reasonable possibility that a medical 
examination and opinion would aid in substantiating the 
veteran's claim since it could not provide evidence of a past 
event.

The Board also finds that a remand for further development 
regarding the veteran's claimed PTSD, to include a request to 
the Joint Services Records Research Center (JSRRC) for 
additional research, is not necessary because the veteran 
does not have a diagnosis of PTSD in accordance with DSM-IV, 
as will be discussed below.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); see also VA memorandum, dated in November 2006 
(indicating that after obtaining the pertinent facts from the 
veteran, JSRRC verification was still not feasible).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is normally required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2007). 

Initially, the Board notes that when, as here, records cannot 
be located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The veteran contends that he is entitled to service 
connection for PTSD as a result of his experiences while 
serving in Vietnam.  The veteran's reported stressors include 
being startled by officers sneaking up on the tower or bunker 
to catch him off-guard.  He also reported that a female 
Vietnamese employee that was also prostituting tried to stab 
him with a knife.  He said that he ended up dragging her to 
the entrance (of the base).  Also, the veteran claims that 
while his was on guard duty, two Vietnamese boys tried to 
take a small spool of barbed-wire.  The veteran stated that 
he fired a warning shot at the boys.  He then indicated that 
one of the boys triggered a trip-flare that exploded.  
Additionally, the veteran contends that there was a motor 
vehicle accident near his guard station.  He stated that he 
had to assist with the recovery effort from this accident and 
saw bloody bodies in the process.  See Stressors in Vietnam 
statement, received in March 2005; see also Stressor 
statement, dated in June 1986.

While the veteran's service personnel records confirm that he 
served in Vietnam from October 3, 1971 to August 10, 1972, a 
review of the official military documentation contained in 
his claims file is unremarkable for evidence suggesting he 
affirmatively engaged in combat activity against enemy 
forces, as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  The DD Form 214 further 
indicates that the veteran's primary military occupational 
specialty (MOS) was helicopter repairman (67N20) and his 
secondary MOS was armorer supply (76Y20).  The service 
personnel records also reflect that the veteran was involved 
in an "unnamed" campaign.  The Board further notes that the 
record does not demonstrate that the veteran was wounded in 
combat during his service in Vietnam, nor has he alleged 
receiving any medals indicative of this type of service.  In 
this regard, the Board again acknowledges that the veteran's 
service medical records are not available, but his service 
personnel records reflect no entries under the section titled 
"wounds."  Additionally, the veteran's service personnel 
records do not reflect that he was assigned to temporary duty 
with a combat unit or was dispatched to the field during the 
above campaign, and there is also no indication that the 
veteran was detached from his primary assignment and sent 
into the field with another unit on temporary duty.  

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, are insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is dispositive, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(finding that the mere presence in a combat zone is not 
sufficient to establish combat service).  Consequently, the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  In 
the instant case, the Board finds that the veteran did not 
engage in combat with the enemy and any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

The veteran's claim for service connection for PTSD also 
fails because the competent clinical evidence of record does 
not establish that the veteran has a current PTSD diagnosis 
in accordance with DSM-IV.  The Board acknowledges that there 
is a diagnosis of PTSD of record.  See VA treatment record, 
dated in December 2004.  However, the Board finds that the 
December 2004 diagnosis of PTSD cannot be relied upon because 
it was not based on verified military stressors.  In fact, 
the December 2004 VA treatment record does not reflect that 
the diagnosing psychiatrist considered the veteran's military 
stressors as such were not discussed in the treatment record.  
Instead, the VA treatment record discusses an incident where 
the veteran, at the age of nine, killed a boy in self-
defense.  Further, this VA record did not indicate that the 
psychiatrist reviewed the claims file.  


Additionally, a supplemental statement of the case of record, 
dated in March 1988, indicates that the veteran was afforded 
a VA examination in December 1987.  The Board notes that the 
report of the December 1987 VA examination is not of record.  
However, the supplemental statement of the case contains some 
information from this examination.  It was noted that after 
two anxiety attacks in 1980 the veteran sought counseling and 
was advised that he might have PTSD.  It was noted in the 
description of the December 1987 VA examination that the 
veteran related various problems to Vietnam experiences.  A 
mental status examination was performed and PTSD was 
diagnosed.  The Board notes that the diagnosis of PTSD from 
the December 1987 VA examination was based on an unconfirmed 
history as reported by the veteran, which the Board is not 
bound to blindly accept.  See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (noting that where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of the 
veteran's service).  The question of whether he was exposed 
to a stressor in service is a factual determination, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  As such, the Board does not accept 
the diagnosis of PTSD as recorded in the March 1988 
supplemental statement of the case and finds this piece of 
evidence to hold no probative value.  In sum, whether the 
evidence establishes the occurrence of stressors is a 
question of fact for VA adjudicators, and whether any 
stressors that occurred were of sufficient gravity to cause 
or to support a diagnosis of PTSD is a question for medical 
professionals.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Therefore, as the competent clinical evidence of record does 
not demonstrate that the veteran has a current diagnosis of 
PTSD in accordance with DSM-IV, the Board concludes that an 
award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.  See March 2006 
private psychiatric evaluation (noting an Axis I diagnosis 
that included rule out PTSD).

Thus, although the veteran asserts that he has PTSD that is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge because he has not been show to 
possess the requisite skills, knowledge, or training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In sum, 
the evidence does not independently corroborate the veteran's 
claimed stressors and the probative, competent medical 
evidence of record does not reveal a diagnosis of PTSD in 
accordance with DSM-IV.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


